Mr. Justice Wolf,
dissenting.
Similarly to the ease of Fernández v. González, ante, p. 719, the opinion in the present case depends upon the same-theory or theories that were advanced in the former case. Here, however, it seems to me the facts were, if anything, a trifle clearer inasmuch as the fight to use the road apparently depended entirely upon the existence of a lease. Necessarily,, *827when the lease came to an end the right to the nse perished and the defendants shonld have been allowed to prove the termination of the existence of the lease and its consequences. Otherwise my dissent in this ease relies on my dissent in Fernández v. González, supra.